11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
William Dennis Bloom and Daniel Flynn Bloom
Appellants
Vs.                   No. 11-03-00060-CV B Appeal from Dallas County
Bruce Reisner and Michael Stewart
Appellees
 
The parties have filed in this court an
agreed motion to dismiss the appeal. 
The motion is granted. 
TEX.R.APP.P. 42.1.
The appeal is dismissed.
 
PER CURIAM
 
April 17, 2003
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.